DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10-11, 14-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0404324 A1 (“Pham Van”) in view of US 2021/0314562 A1 (“Kang”). 
Regarding claim 1, Pham Van discloses an image decoding method performed by a decoding apparatus (e.g. see decoder, e.g. see at least video decoder 300 in Fig. 13), the method comprising: obtaining image information including residual information (e.g. see syntax, e.g. see at least residual information paragraphs [0071], [0073]) and prediction-related information (e.g. see prediction information, e.g. see at least paragraphs [0071], [0226]-[0227]) through a bitstream (e.g. see bitstream, e.g. see at least encoded video bitstream in Fig. 13); deriving transform coefficients based on the residual information (e.g. see transform coefficients, e.g. see at least paragraph [0073]); generating residual samples for a current block based on the transform coefficients (e.g. see residual, e.g. see at least paragraph [0073]); deriving an intra prediction mode for the current block based on the prediction-related information (e.g. see intra prediction, e.g. see at least paragraph [0073]); generating prediction samples for the current block based on the intra prediction mode (e.g. see prediction, e.g. see at least paragraph [0073]); and generating reconstructed samples for the current block based on the prediction samples and the residual samples (e.g. see reproduce the original block, e.g. see at least paragraphs [0073], [0228]), wherein the image information includes flag information related to whether an intra prediction mode type for the current block is a matrix-based intra prediction (MIP) (e.g. see MIP flag, e.g. see at least paragraph [0220]; also see alwip_flag, e.g. see at least paragraph [0103]; note MIP is also referred to as ALWIP in the art), wherein the intra prediction mode type for the current block is determined as the MIP based on the flag information (e.g. see MIP flag, e.g. see at least paragraph [0220]; also see alwip_flag, e.g. see at least paragraph [0103]), wherein based on the flag information related to that the intra prediction mode type for the current block is the MIP, the image information includes MIP mode information (e.g. see when the block is coded with ALWIP, another flag is signaled to indicate whether the current block is coded with an ALWIP-MPM mode or not, e.g. see at least paragraphs [0103]-[0106], [0131]), wherein an MIP matrix is derived (e.g. see matrix Ak, e.g. see at least Fig. 11 paragraph [0096]) based on (i) a width and a height of the current block for the MIP (e.g. see matrix Ak chosen based on the mode value indicated for the block, e.g. see at least paragraph [0096]; for example, see different modes based on block sizes, e.g. see at least paragraphs [0098]-[0101]), and (ii) the MIP mode information (e.g. see when the block is coded with ALWIP, another flag is signaled to indicate whether the current block is coded with an ALWIP-MPM mode or not, e.g. see at least paragraphs [0103]-[0106]; for example for type 3) (see paragraphs [0100]-[0101]), 11 ALWIP modes are used; the selected one out of these 11 for the current block will be signaled by a flag indicating whether it is ALWIP-MPM mode or not, and depending on the mode value indicated, matrix Ak is chosen), wherein MIP samples for the current block are generated based on the MIP matrix (e.g. see predicted samples predred, e.g. see at least Fig. 11 paragraph [0096]), and wherein the prediction samples for the current block are generated based on the MIP samples (e.g. see final prediction, e.g. se at least Fig. 11 paragraph [0096]). 
Although Pham Van discloses wherein for the current block (e.g. see at least paragraphs [0098]-[0100]), the flag information for the current block is included in the image information (e.g. see MIP flag, e.g. see at least paragraph [0220]; also see alwip_flag, e.g. see at least paragraph [0103]; note MIP is also referred to as ALWIP in the art), it is noted Pham Van differs from the present invention in that it fails to particularly disclose of which size is equal to 64x8. Kang however, teaches of which size is equal to 64x8 (e.g. see depending on the size of the current block, up to 35 MIP modes may be supported and see specific examples, e.g. see at least paragraph [0103]; thus, for blocks with block sizes WxH = 64x8, i.e. max(W,H) > 8, specific modes will be supported). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pham Van and Kang before him/her, to modify the signaling for intra coding of video data of Pham Van with Kang in order to improved techniques for intra-prediction coding of a block of video data. 
Regarding claim 4, Pham Van further discloses wherein reduced boundary samples are derived by down-sampling reference samples adjacent to the current block (e.g. see downsampling boundary samples, e.g. see at least Fig. 11 paragraph [0096]), and wherein the MIP samples are generated based on a product between the reduced boundary samples and the MIP matrix (e.g. see boundary samples bdryred multiplied with matrix Ak, e.g. see at least Fig. 11 paragraph [0096]).  
Regarding claim 5, although Pham Van discloses wherein the MIP matrix is derived based on the width and the height of the current block for the MIP, it is noted Pham Van differs from the present invention in that it fails to particularly disclose wherein the height of the current block is four times larger than the width of the current block.  Kang however, teaches wherein the height of the current block is four times larger than the width of the current block (e.g. see depending on the size of the current block, up to 35 MIP modes may be supported and see specific examples, e.g. see at least paragraph [0103]; thus, for blocks with block sizes WxH = 16x4, 32x8, 64x16, etc. specific modes will be supported).   The motivation above in the rejection of claim 1 applies here.
Regarding claim 6, although Pham Van discloses wherein the MIP matrix is derived based on the width and the height of the current block for the MIP, it is noted Pham Van differs from the present invention in that it fails to particularly disclose wherein the width of the current block is four times larger than the height of the current block. Kang however, teaches wherein the width of the current block is four times larger than the height of the current block (e.g. see depending on the size of the current block, up to 35 MIP modes may be supported and see specific examples, e.g. see at least paragraph [0103]; thus, for blocks with block sizes WxH = 4x16, 8x32, 16x64, etc. specific modes will be supported). The motivation above in the rejection of claim 1 applies here. 
Regarding claim 10, Pham Van further discloses wherein the prediction samples are generated by up-sampling the MIP samples (e.g. see upsampling, e.g. see at least paragraph [0096]).  
	Regarding claims 11, 14-16, 19-20, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. Further, Pham Van discloses storage device 112 such as DVDs in Fig. 1.
Claims 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham Van in view of Kang in further view of US 2020/0322620 A1 (“Zhao”). 
Regarding claim 9, although Pham Van discloses the MIP matrix is derived, it is noted Pham Van differs from the present invention in that it fails to particularly disclose wherein the MIP matrix is derived based on three matrix sets classified in accordance with a size of the current block, and wherein each of the three matrix sets comprises a plurality of matrixes (e.g. see three sets, e.g. see at least paragraph [0130]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Pham Van, Kang and Zhao before him/her, to incorporate Zhao into the signaling for intra coding of video data of Pham Van as modified by Kang in order to improve coding efficiency according to VVC standards by providing three sets of MIP matrix for deriving MIP matrix based on size of the block. 
Regarding claim 18, the claim recites analogous limitations to the claim above and is therefore rejected on the same premise.  
Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive.
Applicant asserts on pages 10-12 of the Remarks that Pham Van does not disclose (A) wherein based on the flag information related to that the intra prediction mode type for the current block is the MIP, the image information includes MIP mode information because Pham Van merely disclose “syntax elements that are signaled in relation to the MPM mode for MIP.”
However, the examiner respectfully disagrees. Pham Van, in at least paragraphs [0103]-[0106], [0131], discloses that when the block is coded with ALWIP, another flag is signaled to indicate whether the current block is coded with an ALWIP-MPM mode or not. It is noted that the disclosed “another flag” meets the “MIP mode information” because the another flag indicates the MIP mode that is either ALWIP-MPM mode or not.  

Applicant also asserts on pages 12-13 that Pham Van does not disclose (B) wherein an MIP matrix is derived based on (i) a width and a height of the current block for the MIP and (ii) the MIP mode information because Pham Van merely disclose a “matrix Ak and an offset/bias bk are chosen based on the mode value indicated for the block.” 
However, the examiner respectfully disagrees. Pham Van discloses, in at least paragraph [0096], that matrix Ak is chosen based on the mode value indicated for the block. It is noted that different modes are based on block sizes as discussed in paragraphs [0098]-[0101]; Thus, Ak is chosen based on (i) a width and a height of the current block for the MIP since different modes are based on block sizes. Furthermore, paragraphs [0103]-[0106] of Pham Van discloses that when the block is coded with ALWIP, another flag is signaled to indicate whether the current block is coded with an ALWIP-MPM mode or not. As explained above, for example for type 3) (see paragraphs [0100]-[0101]), 11 ALWIP modes are used; the selected one out of these 11 for the current block will be signaled by a flag indicating whether it is ALWIP-MPM mode or not, and depending on the mode value indicated, matrix Ak is chosen. Thus, Ak is chosen based on (ii) the MIP mode information.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deng et al., US 2021/0385438 A1, discloses matrix derivation in intra coding mode

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485